Citation Nr: 1505082	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from January 1966 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in April 2008, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran sustained right femoral peripheral neuropathy as a result of the development of a right femoral pseudoaneurysm and infection following a cardiac catheterization procedure performed at the VA Medical Center in September 2003.  

2.  Right femoral peripheral neuropathy was not a reasonably foreseeable consequence of the Veteran's September 2003 cardiac catheterization or pseudoaneurysm repair procedure.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral peripheral neuropathy have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if the additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he developed right femoral peripheral neuropathy as a result of the development of a right femoral pseudoaneurysm and infection following a September 2003 cardiac catheterization procedure performed at the VA Medical Center.  

A review of the record shows that the Veteran was admitted for cardiac catherization on September 17, 2003.  Following the procedure, the Veteran developed swelling in his right groin that was later identified as a right femoral pseudoaneurysm.  On September 20, 2003, the Veteran underwent right femoral pseudoaneurysm repair.  A review of the medical evidence of record shows that the Veteran provided informed consent prior to both the cardiac catheterization and pseudoaneurysm repair in September 2003 and was notified of both the risks and benefits to having both procedures.  The Veteran continued to receive treatment for the swelling in his right groin following the pseudoaneurysm repair in September 2003 and was admitted to the VA Medical Center for treatment in November 2003.  At that time, the Veteran was found to have severe infection with findings of heavy enterococcus, rare corynebacterim, very rare MRSA, and heavy peptostreptococcus magnus.  After undergoing significant antibiotic therapy for the identified infection, the Veteran went into acute renal failure.  The Veteran was treated for acute renal failure and was eventully discharged nearly one month later in December 2003.  A review of the medical evidence of record shows that following the cessation of right leg treatment, he was diagnosed with right femoral peripheral neuropathy and has continued to receive treatment, to include occupational therapy, since that time for right femoral peripheral neuropathy.  

At a March 2012 VA examination, the examiner diagnosed a femoral nerve injury.  The examiner opined that it was at least as likely as not that the Veteran's femoral nerve injury was the result of his September 2003 cardiac catheterization or the subsequent pseudoaneurysm repair surgery.  The examiner noted that an opinion that the development of the pseudoaneurysm was a known risk associated with cadiac catheterization.  Therefore, the development of the pseudoaneurysm was an event that was reasonably foreseeable to a reasonable healthcare provider.  Further, the examiner noted that the risk of pseudoaneurysm was the type of risk that a reasonable healthcare provider would have disclosed in connection with the informed consent procedures.  However, the examiner found that the development of a permanent peripheral neuropathy in the region of the pseudoaneurysm would not typically be discussed in an informed risk consent.  

The Board finds that the March 2012 VA examination and opinion are adequate because the examiner thoroughly reviewed the claims file, discussed the relevant evidence, and provided a thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In sum, the Veteran sustained right femoral peripheral neuropathy as a result of the September 2003 surgical procedures performed at the VA Medical Center and a permanent nerve injury was not a risk or complication that would typically be discussed in an informed risk consent, and as such, was an event that was not reasonably foreseeable.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral peripheral neuropathy is warranted.   38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Compensation under 38 U.S.C. § 1151 for right femoral peripheral neuropathy is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


